Citation Nr: 1828584	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-26 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for left foot sesamoiditis.

2.  Entitlement to a compensable rating for right foot plantar fasciitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel





INTRODUCTION

The Veteran served active duty in the U.S. Army from June 1987 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran filed his notice of disagreement in October 2013 seeking an initial compensable rating for his left foot and a compensable rating for a right foot condition.  The Veteran timely filed his substantive appeal in June 2014.

The Board notes that the Veteran's notice of disagreement and the subsequent statement of the case (SOC) list entitlement to service for right upper extremity (RUE) radiculopathy and a bilateral ankle condition.  However, the June 2016 rating decision granted the Veteran's RUE radiculopathy claim.  Moreover, in the Veteran's June 2014 substantive appeal, he specifically indicated that he was only appealing the issues of right foot plantar fasciitis, left foot sesamoiditis, and the RUE radiculopathy.  As the RUE radiculopathy claim has been decided and the bilateral ankle condition was not appealed after the SOC, those issues are not before the Board.

The issue of entitlement to a compensable rating for right foot plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left foot sesamoiditis is not manifested by resection of the metatarsal head nor has the disability manifested with severe symptoms equivalent to amputation of the great toe.



CONCLUSION OF LAW

The criteria for a compensable rating for left foot sesamoiditis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code (DC) 5299-5280 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Conversely, the Veteran contends that the VA failed to satisfy its duty to assist due to an incomplete foot examination.  Specifically, in his June 2014 VA Form 9, the Veteran contends that a DBQ examination for pes planus was not conducted for his feet.  As it relates to the Veteran's left foot claim, the Board finds the examinations were adequate and complete.  The examination detailed the condition of the sesamoiditis and examined the left foot for analogous disabilities.  Therefore, the VA's duty to assist regarding the Veteran's left foot sesamoiditis has been satisfied.  The Board, however, agrees with the Veteran's contention that his right foot examination was incomplete as his plantar fasciitis was not separately examined.  The Veteran's right foot plantar fasciitis will be addressed in the remand portion below.

II.  Legal Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran,     38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the Veteran's left foot sesamoiditis is not included as a specific disability listed under the current Rating Schedule.  Therefore, under 38 C.F.R. § 4.20, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  As such, the Veteran's left foot sesamoiditis has been rated under DC 5280, as analogous to hallux valgus.  

Under DC 5280, hallux valgus, a 10 percent rating is warranted for an operation on the foot with resection of metatarsal head; or, severe symptoms equivalent to amputation of the great toe.

The Veteran has claimed foot pain from the condition, but the Board finds that a compensable rating is not warranted because there has been no resection of metatarsal head, or, severe symptoms equivalent to amputation of the great toe.  Specifically, in the June 2013 VA examination, the Veteran recalled not being able to walk on the left foot, with an arthritic great toe.  He was diagnosed with metatarsalgia in 1996, and given a shoe insert to help.  The examination did not reveal a Morton's neuroma, nor hammer toes.  Additionally, the Veteran has symptoms due to a hallux valgus that is mild or moderate, but no surgery has been conducted in connection with the disability.  Likewise, the Veteran did not have a hallux rigidus, a claw foot (pes cavus), nor malunion or nonunion of the tarsal or metatarsal bones.  He did not present with weak foot or any other foot conditions.  The Veteran uses carbon fiber insets and functional orthoses with metatarsal pad to assist with locomotion.  The examiner noted that the Veteran's condition was not so severe that amputation would be equivalent.  

At the time of an October 2013 VA examination, the Veteran reported chronic, bilateral foot pain becoming disabling.  Similar to the previous examination, he did not have a Morton's neuroma, but did present with hammertoe on the fourth toe of the left foot.  His hallux valgus symptoms remained mild or moderate, without evidence of surgery.  The Veteran did not have an acquired claw foot, nor malunion or nonunion of the tarsal or metatarsal bones.  Likewise, he did not present with any other foot injuries, or evidence of weak foot.  The examination showed that the Veteran no longer used any assistive devices to aid in locomotion.  The examiner opined that the Veteran's foot condition would not be equally served with amputation.  

The preponderance of the evidence indicates that the Veteran's left foot sesamoiditis does not warrant a compensable rating for the entire period on appeal.  During the period on appeal, the Veteran's exhibited symptoms does not approximate to a 10 percent rating, as there was no evidence of surgery with resection of metatarsal head; or, severe symptoms equivalent to amputation of the great toe.  Both examinations revealed that the Veteran had chronic pain, but not to the level equivalent to amputation.  Likewise, the examinations failed to show an operation with resection of metatarsal head.  

The Board also considered whether the Veteran's left foot sesamoiditis would warrant a compensable rating under other diagnostic codes pertaining to the foot, but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), hallux rigidus, hammertoe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under DCs 5277, 5278, 5281, 5282, 5283, or 5284, respectively are not applicable or would not provide the Veteran a compensable rating.  More specifically, DC 5284 was not considered because the Veteran's left foot sesamoiditis is not an injury.  The plain meaning of the word "injury" limits the application of DC 5284 to disabilities resulting from actual injuries to the foot.  See Yancy v. McDonald, No. 3390 (Vet. App. Feb. 26, 2016).  As for DC 5279, metatarsalgia, although the Veteran has metatarsalgia, he was denied service connection for this condition, including as aggravation due to his service-connected condition.  See May 2014 Rating Decision.  

While adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. §§ 4.40 and 4.45, Diagnostic Code 5280 is not predicated on loss of range of motion.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995) do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Accordingly, the Board finds that a compensable rating for the Veteran's service-connected left foot sesamoiditis is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to an initial compensable rating for left foot sesamoiditis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Here, the Veteran has been clinically diagnosed with right foot plantar fasciitis.  See October 2013 VA examination.  The Board notes that the Veteran's right foot plantar fasciitis is analogous to DC 5276 flatfoot (pes planus).  As indicated on the Foot DBQ, pes planus must be evaluated separately from other feet disabilities.  Therefore, on remand the examiner must complete a flat feet/pes planus questionnaire for the Veteran's right foot plantar fasciitis.  The Board notes that, the duty to assist includes, when appropriate the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, as the examinations in June and October 2013 were inadequate to allow the Board to render a decision on the Veteran's right foot plantar fasciitis claim, a remand in necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant outstanding VA medical records and private medical records.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right foot plantar fasciitis.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

3.  Thereafter, and after undertaking any additional development deemed necessary, issue a Supplemental Statement of the Case if the issue on appeal remains denied.  After the Veteran and his representative are given an opportunity to respond, the case should be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


